PER CURIAM.
We have on appeal a decision of a district court of appeal declaring invalid a state statute. We have jurisdiction. See Art. V, § 3(b)(1), Fla. Const. For the reasons expressed in our opinion in Florida Department of Highway Safety & Motor Vehicles v. Critchfield, 842 So.2d 782 (Fla.2003), we summarily affirm the decision of the Fifth District Court of Appeal in McCormick v. State, 826 So.2d 476 (Fla. 5th DCA 2002).
It is so ordered.
ANSTEAD, C.J., and WELLS, PARIENTE, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.